DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 2, 2022 is acknowledged.  Claims 1-15 are pending in the application.  Claim 15 has been withdrawn from consideration (see below).

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on March 2, 2022 is acknowledged.  The traversal is on the ground(s) that claim 1 is generic claim to Group I and Group II (the amended claim 15) due to the fact that claim 1 read on all the Group I and Group II (the amended claim 15).  
This is not found persuasive by Examiner.  As previously discussed, Groups I and II lack the same special technical feature.  The invention of Group II relates to a method of preparing a packaged stabilized agent which includes an even mixture of phosphoric acid or phosphate, acidity regulator, and a chloride.  However, the invention of Group I does not require packaging.  Additionally, there is no requirement in the invention of Group I for the raw materials of phosphoric acid or phosphate, an acidity regulator, and a chloride to be mixed.  
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
Claim 7 recites “riched” at line 5 of the claim after “or” and before “in”.  It is suggested to replace the term “riched” with “rich” for clarity.
Claim 8 has the same issue as claim 7.  See the recitation of “riched” at lines 4 and 6 of claim 8 after “or” and before “in”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “enhancing food safety and environmental protection” at lines 2-3.  It is unclear what is intended by this limitation and what exactly is encompassed by food safety and environmental protection.  Additionally, it is unclear how much of the food safety and environmental protection is enhanced and the quantity of enhancement needed to achieve this result.  It is uncertain how the enhancement is determined or measured, and there are no limitations within the claims, other than the preamble, regarding enhancing food safety and environmental protection.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-7 have the same issue as claim 1.  See lines 2-3 and the recitation of “enhancing food safety and environmental protection”.
Claim 7 also recites “phlegm” at line 5.  It is unclear what is meant by this term, and the instant specification fails to provide a definition for the term.  Therefore, the scope of the claim is indefinite.
Claim 7 further recites “riched in or being able to increase probiotic bacteria” at lines 5-6.  It is uncertain what is intended by this limitation and what exactly is encompassed by the limitation.  It is uncertain how the probiotic bacteria is increased and how much is needed to be considered as being “riched in” or “increased” as claimed.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 has the same issue as claim 1.  See lines 2-3 and the recitation of “enhancing food safety and environmental protection”.
Claim 8 also has the same issues as claim 7.  See the recitation of “phlegm” at lines 4 and 6 and the recitation of “riched in or being able to increase probiotic bacteria” at lines 4 and 6-7.
Claim 8 further recites “as well as” at line 9.  The phrase "as well as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 9-14 have the same issue as claim 1.  See lines 2-3 and the recitation of “enhancing food safety and environmental protection”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites “wherein the raw materials of the stabilizing agent further comprise” at lines 3-4 (emphasis added), and this claim depends upon claim 1.  Since claim 1 recites “wherein raw materials of the stabilizing agent are consisted of” at lines 3-4 (emphasis added) and the transitional phrase "consisting of" as recited in claim 1 excludes any element, step, or ingredient not specified in the claim (See MPEP 2111.03), it is unclear how claim 7 further limits claim 1. Applicant is reminded one or more claims may be presented in dependent form, referring back to AND further limiting another claim or claims in the same application.  See 37 CFR 1.75(c) and MPEP 608.01(n).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. CN 103082152 (hereinafter “Li”) (refer to the corresponding machine Translation which has been published in English).
Regarding the recitation of “for reducing the leaching toxicity of heavy metals contained in foods, foodstuffs, Chinese herbs and enhancing food safety and environmental protection” in the preamble of claims 1-14, it is noted that this is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
With respect to claim 1, Li teaches a premix (P2, top).
Regarding the limitation of wherein raw materials of the stabilizing agent are consisted of a phosphoric acid or phosphate, an acidity regulator, and a chloride as recited in claim 1, Li teaches a premix containing sodium chloride, disodium hydrogen phosphate (phosphate and acidity regulator), potassium dihydrogen phosphate (phosphate and acidity regulator), and calcium dihydrogen phosphate (phosphate and acidity regulator) (P2, top).

With respect to claim 2, Li is relied upon for the teaching of the stabilizing agent of claim 1 which has been addressed above.
Regarding the limitation of wherein the phosphate is one or more of the recited compositions in claim 2, Li teaches a premix containing disodium hydrogen phosphate, potassium dihydrogen phosphate, and calcium dihydrogen phosphate (P2, top).

With respect to claim 3, Li is relied upon for the teaching of the stabilizing agent of claim 2 which has been addressed above.
Regarding the limitation of wherein the phosphate-containing food is one or more selected from bone meal, bone bouillon extract powder, and fish meal as recited in claim 3, Li teaches the premix may be combined with fishmeal (P1, Summary of Invention).

With respect to claim 4, Li is relied upon for the teaching of the stabilizing agent of claim 1 which has been addressed above.
Regarding the limitation of wherein the acidity regulator is one or more of the recited compositions in claim 4, Li teaches a premix containing disodium hydrogen phosphate, potassium dihydrogen phosphate, and calcium dihydrogen phosphate (P2, top).

With respect to claim 5, Li is relied upon for the teaching of the stabilizing agent of claim 1 which has been addressed above.
Regarding the limitation of wherein the chloride is one or more selected from sodium chloride, potassium chloride, calcium chloride, and magnesium chloride as recited in claim 5, Li teaches the premix includes sodium chloride (P2, top).

With respect to claim 7, Li is relied upon for the teaching of the stabilizing agent of claim 1 which has been addressed above.
Regarding the limitation of wherein the raw materials of the stabilizing agent further comprise one or more selected from food or processed foodstuff containing dietary fiber, colloid, phlegm, or riched in or being able to increase probiotic bacteria, food-grade iron compound, antioxidant, thickener, nutrition enhancer, and preservative as recited in claim 7, Li teaches the premix further includes ferric citrate (food-grade iron compound) and calcium citrate (nutrition enhancer) (P2, top).  The premix may be combined with sargassum spp. (gulfweed, brown algae-food or processed foodstuff containing dietary fiber, colloid, phlegm, or riched in or being able to increase probiotic bacteria), soybean meal (food or processed foodstuff containing dietary fiber, colloid, phlegm, or riched in or being able to increase probiotic bacteria), flour (food or processed foodstuff containing dietary fiber, colloid, phlegm, or riched in or being able to increase probiotic bacteria), multivitamins (nutrition enhancer), guar gum (thickener), microcrystalline fiber (food or processed foodstuff containing dietary fiber, colloid, phlegm, or riched in or being able to increase probiotic bacteria and thickener), and  vitamin C (ascorbic acid, antioxidant) (P1, Summary of Invention; and P2, 1st-3rd paragraphs).

With respect to claim 8, Li is relied upon for the teaching of the stabilizing agent of claim 7 which has been addressed above.
Regarding the limitation of wherein the food containing dietary fiber, colloid, phlegm, or riched in or being able to increase probiotic bacteria is one or more selected from fruits and vegetables, cereal grains, legumes, bacteria and algae foods; wherein the processed foodstuff containing dietary fiber, colloid, phlegm, or riched in or being able to increase probiotic bacteria is one or more selected from health care product, seasoning agent or thickener made from plants, vegetables, fruits, cereal grains, legumes, bacteria, algae or milk, as well as shell of shrimps, crabs, or insects as recited in claim 8, Li teaches the premix may be combined with sargassum spp. (gulfweed, brown algae), soybean meal, flour, guar gum, and microcrystalline fiber (P1, Summary of Invention; and P2, 1st-3rd paragraphs).

With respect to claim 9, Li is relied upon for the teaching of the stabilizing agent of claim 7 which has been addressed above.
Regarding the limitation of wherein the food-grade iron compound is one or more of the recited compositions in claim 9, Li teaches the premix further includes ferric citrate (P2, top).  

With respect to claim 10, Li is relied upon for the teaching of the stabilizing agent of claim 7 which has been addressed above.
Regarding the limitation of wherein the antioxidant is one or more of the recited compositions in claim 10, Li teaches the premix may be combined with multivitamins including vitamin E as well as vitamin C (ascorbic acid) (P1, Summary of Invention; and P2, 2nd-3rd paragraphs).

With respect to claim 11, Li is relied upon for the teaching of the stabilizing agent of claim 7 which has been addressed above.
Regarding the limitation of wherein the thickener is one or more of the recited compositions in claim 11, Li teaches the premix may be combined with guar gum (P1, Summary of Invention).

With respect to claim 12, Li is relied upon for the teaching of the stabilizing agent of claim 7 which has been addressed above.
Regarding the limitation of wherein the nutrition enhancer is one or more of the recited compositions in claim 12, Li teaches the premix further includes calcium citrate (P2, top).  The premix may be combined with multivitamins including vitamin E, vitamin B1, vitamin B2, vitamin B6, vitamin B12, and folic acid (P1, Summary of Invention).

With respect to claim 13 and regarding the limitation of wherein the preservative is one or more of the recited compositions in claim 13, Li is relied upon for the teaching of the stabilizing agent of claim 7 which has been previously addressed.  As discussed above, Li teaches the agent further comprises one or more selected from food or processed foodstuff containing dietary fiber, colloid, phlegm, or riched in or being able to increase probiotic bacteria, food-grade iron compound, antioxidant, thickener, nutrition and enhancer and is silent with respect to a preservative (P1, Summary of Invention; and P2, 1st-3rd paragraphs).  Thus, Li successfully meets the limitation of claim 13.

With respect to claim 14, Li is relied upon for the teaching of the stabilizing agent of claim 1 which has been addressed above.
Regarding the limitation of wherein the heavy metal is one or more selected from lead, cadmium, copper, arsenic, and mercury as recited in claim 14, Li teaches the heavy metal is lead (P1, top and Background technique).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN 103082152 (hereinafter “Li”) (refer to the corresponding machine Translation which has been published in English) as applied to claim 1 above.
With respect to claim 6,  Li is relied upon for the teaching of the stabilizing agent of claim 1 which has been addressed above.
Regarding the limitation of wherein the amounts of the raw materials in percent by mass are as follows: the phosphoric acid or phosphate 0.5-90% and the acidity regulator 0.5-65% as recited in claim 6, Li teaches the premix includes disodium hydrogen phosphate 241.91 mg / 40g premix (about .6% phosphate and acidity regulator), potassium dihydrogen phosphate 665.20 mg / 40g premix (about 1.7% phosphate and acidity regulator), and calcium dihydrogen phosphate 376.70 mg / 40g premix (about 1% phosphate and acidity regulator) (P2, top) which fall within the presently claimed ranges of phosphate and acidity regulator.
Regarding the limitation of the chloride 0.5-40% as recited in claim 6, Li teaches the premix includes sodium chloride 107.79 mg / 40g premix (about .3%) (P2, top).  It is apparent that the instantly claimed chloride content and that taught by Li are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the quantity taught in Li (about .3%) and the range disclosed in the present claim (0.5-40%) and the product of Li (P1, Top and Background Technique) and the claimed stabilizing agent are used to reduce heavy metals, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of chloride in the stabilizing agent disclosed in the present claim is but an obvious variant of that taught in Li, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793